TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00756-CR


Gregory Alan Moehrig, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF COMAL COUNTY, 22ND JUDICIAL DISTRICT

NO. CR2002-393, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING



O R D E R
PER CURIAM
On November 19, 2004, this Court ordered the record supplemented with photocopies
of State's exhibits one through five.  The Court has now been advised that the exhibits were checked
out of the district clerk's office by an investigator for the district attorney, and that the clerk has no
record of the exhibits being returned although the investigator states that he did so.  In other words,
the exhibits appear to be lost.
Appellant's counsel, Mr. Alexander L. Calhoun, is ordered to file a brief on
appellant's behalf no later than March 18, 2005.
It is ordered February 8, 2005.

Before Chief Justice Law, Justices B. A. Smith and Pemberton
Do Not Publish